Memorandum by the court. Petitioner, engaged principally in the .business of selling at retail a household facility known as a central vacuum cleaning system, appeals by permission from a judgment of the Supreme Court entered in an article 78 CPLR proceeding denying its application to vacate a subpoena duces tecum issued in an inquiry initiated by the Attorney-General acting upon complaints of fraudulent conduct in its sale to determine whether action should be undertaken as authorized by subdivision 12 of section 63 of the Executive Law. This statute states that whenever any person shall engage in repeated fraudulent or illegal acts or otherwise demonstrate persistent fraud or illegality in the carrying on, conducting or transaction of business, the Attorney-General may apply for an order enjoining the continuance of such business activity or of any fraudulent or illegal acts and in connection with any such proposed application, he is authorized to take proof and make a determination of the relevant facts and “ to issue subpoenas in accordance with the civil practice law and rules.” The Attorney-General thus clearly is authorized to investigate alleged repeated acts committed in the course of the conduct of business activities in this State which are fraudulent within the meaning which the law by common usage attaches to that word. His power is not limited, as appellant contends, to inquiring into those which by express statute are either described as fraudulent or defined as illegal. We conclude that there was authority to issue the subpoena. (Matter of Security Adv. Co. v. Lefkowitz, 20 A D 2d 860, app. dsmd. 14 N Y 2d 840.) On this record it is also clear that the books, records and documents sought are relevant “to the subject-matter under investigation and to the public purpose to be achieved.” (Carlisle v. Bennett, 268 N,.Y. 212, 217; Matter of La Belle Creole Int., S. A., v. Attorney-General of State of N. Y., 10 N Y 2d 192, 196, mot. for rearg. den. 10 N Y 2d 1011.) Judgment affirmed, with $50 costs, and interim stay vacated. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.